DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 7/12/2019. Claims 1-24 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second cohesive layer affixed to a second end of the sheet material” as recited in claim 24 must be shown or the feature(s) canceled from the claim(s). Currently the drawing depict a second cohesive layer but it is not affixed to a second end of a sheet material. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the bonding element” in line 2 lacks sufficient antecedent basis. In order to further prosecution, the limitation and all further instances of the 
	Regarding claim 18, the limitation “the stack retainer” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a stack retainer.”
	Regarding claim 18, the limitation “the base is stuck to the stack retainer” is vague and indefinite because, as written, it implies that the base is always stuck to a stack retainer but it is not clear how the base can be always stuck to a stack retainer when the splicing member is capable of being in two different positions. In order to further prosecution, the limitation has been interpreted to recite “the base is configured to be stuck to a stack retainer.”
	Regarding claim 23, the preamble “The method of claim 23” is indefinite because it is not clear how a claim can depend from itself. In order to further prosecution, the limitation has been interpreted to recite “The method of claim 22.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7, 8, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dionne (US 5323981).
Regarding claim 1, Dionne discloses a stock material unit for a dunnage conversion machine, the stock material unit comprising: a supply unit (5 – Fig. 2) including a first strip of material arranged in a high density configuration (the roll is interpreted as a high density configuration, see Fig. 2) and including a first end (4 – Fig. 2) and a second end (the unlabeled trailing end of 5 – Fig. 2) opposite the first end; and a splicing member (20 – Fig. 1) releasably stuck to the supply unit (col. 2, lines 42-52), the splicing member including a connector (1 – Fig. 1) that includes a bonding member (the assembly of 6 and 9 – Fig. 1) releasably stuck to the supply unit in a first position (col. 2, lines 42-52); wherein the splicing member is releasable from the first position on the supply unit and repositionable to a second position on the supply unit by the bonding member, wherein in the second position the bonding member is positioned for sticking to a second end of a second strip of sheet of the material to daisy chain the first and second strips of sheet material (see Note). Note that the limitation “the splicing member is releasable from the first position on the supply unit and repositionable to a second position on the supply unit by the bonding member, wherein in the second position the bonding member is positioned for sticking to a second end of a second strip of sheet of the material to daisy chain the first and second strips of sheet material” is a recitation of functional language. A recitation of functional language must result in a structural difference between the claimed invention and 

Dionne further discloses:
	Claim 7, that the connector (1 – Fig. 1) includes a substrate (the material of 1 – Fig. 1) on which the bonding member (the assembly of 6 and 9 – Fig. 1) is disposed (see Fig. 1).

	Claim 8, that the splicing member (20 – Fig. 1) includes a cover (10 – Fig. 1) that has a release portion that is releasably stuck to the bonding member (the assembly of 6 and 9 – Fig. 1) to protect the bonding element, which cover is releasable from the bonding member to enable the bonding element to stick to at least one of the first or second supply units (col. 2, lines 56-60).

	Claim 10, that the connector (1 – Fig. 1) includes a substrate (the material of 1 – Fig. 1) on which the bonding member (the assembly of 6 and 9 – Fig. 1) is disposed (see Fig. 1).

	Claim 11, that the bonding member (the assembly of 6 and 9 – Fig. 1) has portions disposed on opposite sides of the substrate (6 and 9 are on opposite sides of 1, see Fig. 1), (6 – Fig. 1) on a first of the opposite sides is releasably stuck on the first supply unit (col. 2, lines 42-52), and the cover (10 – Fig. 1) is releasably stuck to the bonding member portion of a second of the opposite sides (see Fig. 1); and in the second position, the bonding member portions on the first and second sides are stuck to the first and second supply units respectively (see Fig. 2).

	Claim 17, that the splicing member (20 – Fig. 1) further comprises a base (10 – Fig. 1) including a substrate (the material of 10 – Fig. 1) with a release portion (the surface of 10 in contact with 9 – Fig. 1), the base stuck to the first supply unit (via 1, 6, and 9 – Fig. 1), wherein the connector is releasably stuck to the base release portion in the first position (col. 2, lines 56-60).

	Claim 18, that the base (10 – Fig. 1) is configured to be stuck to a stack retainer (10 is capable of being stuck to a stack retainer via the other elements of 20 – Fig. 1).

	Claim 20, that the bonding member (the assembly of 6 and 9 – Fig. 1) is an adhesive (col. 2, lines 42-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dionne (US 5323981) in view of Yap (US 2015/0014205 A1).
	Regarding claim 2, Dionne discloses essentially all of the elements of the claimed invention in claim 1.
	However, Dionne does not expressly disclose a stack retainer.
	Yap teaches a stack retainer (the assembly of 52 – Fig. 3 and 54 – Fig. 4) that extends around at least a portion of a strip of sheet material (see Fig. 4) thereby holding the strip of sheet material in the high-density configuration (para. 0024, lines 7-9). One of ordinary skill in the art, upon reading the teaching of Yap, would have immediately recognized that the strip of sheet material of Dionne and the strip of sheet material of Yap are analogous and therefore, the strip of sheet material of Dionne could be held in the high-density configuration using the stack retainer of Yap.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the supply unit of Dionne to include a stack retainer and to hold the strip of sheet material in the high density configuration as taught by Yap. One of ordinary skill in the art would have been motivated to make this inclusion because one of ordinary skill in the art would have recognized that the strip of sheet material must be held somehow and Yap provides a way to hold the material.


	Claim 4, that the stack retainer (the assembly of 52 – Fig. 3 and 54 – Fig. 4, Yap) comprises a strap (54 – Fig. 4, Yap) that is significantly narrower than the strip material in the high density configuration (see Fig. 4, Yap).

	Claim 5, that the strap (54 – Fig. 4, Yap) is sufficiently strong to carry the first strip of sheet material in the high-density configuration thereby (para. 0030, lines 3-10, Yap) and capable of being torn by hand such that the strap assembly can be torn and removed from the strip of sheet material after loading the strip of sheet material in a conversion machine (see Note). Note that the language “capable of being torn by hand such that the strap assembly can be torn and removed from the strip of sheet material after loading the strip of sheet material in a conversion machine” is a recitation of functional language. Since the determination of whether the strap can be torn by hand is dependent on the person doing the tearing, it is possible that there is a person strong enough to tear the strap of Dionne and Yap.

	Claim 6, that the strap (54 – Fig. 4, Yap) comprises a plurality of straps (see Fig. 4, Yap) that are collectively strong enough to carry the strip of sheet material in the high-density configuration (para. 0030, lines 3-10, Yap) thereby.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dionne (US 5323981).
Regarding claim 21, Dionne discloses essentially all of the elements of the claimed invention in claim 1.
	However, Dionne does not disclose that the bonding member is a cohesive.
	In this case, the Examiner takes Official Notice that it is old and well-known in the art that an adhesive and a cohesive are art recognized equivalents.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the adhesive of Dionne for cohesive since adhesive and cohesive are art recognized equivalents.

Allowable Subject Matter
Claims 22 and 24 are allowed.
Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 12-16, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/8/2021